*682DISSENTING OPINION OP
QUARLES, J.
I am unable to concur in the opinion of the majority. The quotation from The Dollar Savings Bank v. United States, 19 Wall. 227, found in the majority opinion, was upon a matter obiter, as Mr. Justice Strong who wrote the opinion suggested at page 240. That “the king can do no wrong” is a maxim of the common law based on the idea that all sovereignty vested in the king. That rule cannot obtain in a Territory where the sovereign power is vested in the federal government, and the powers exercised by the territorial government are only delegated powers. The doctrine that the government can do as it pleases, that the king, president or governor and the heads of departments may do as they please, because dealing with property of the government, has not, according to my research, obtained in Hawaii under either the monarchy, the republic or the territorial government. The maxim quoted is at variance with the spirit of our institutions. It is a well settled rule in this jurisdiction that injunction will lie against a public officer, an officer of the government, to prevent an illegal act affecting government property (Castle v. Minister of Finance, 5 Haw. 27; Lucas v. Amer. Haw. E. & C. Co., 16 Haw. 80; Castle v. Secretary of the Territory, 16 Haw. 769; McCandless v. Carter, 18 Haw. 221). In the latter case, a suit in equity to obtain an injunction restraining the governor and commissioner of public lands from exchanging certain public lands for other lands, the court at page 224 said: “Perhaps a citizen and taxpayer’s right to restrain official acts affecting public property ought not to be based on the pecuniary loss, howsoever trivial or conjectural, but on the broad ground that any citizen may obtain a judicial inquiry into the validity of such acts and an injunction against them if found to be unauthorized.” It has been said that this quotation from the case last cited is dictum which was impliedly disapproved by the supreme court of the United States in *683McCandless v. Pratt, 211 U. S. 437, and by this court in Wilder v. Pinkham, ante p. 571. These two decisions recognize the rule that a taxpayer, the amount of whose taxes will be increased by a proposed unauthorized act of territorial officers, may maintain a suit for injunction to restrain such act. In McCandless v. Pratt, supra, the writ of error was dismissed by the supreme court of the United States because it did not appear that the plaintiff had a personal interest injuriously affected, the proposed exchange appearing to be beneficial rather than injurious. In Wilder v. Pinkham, supra, it is said (p. 573): “The theory upon which a suit by a taxpayer to restrain the illegal expenditure of public money may be maintained is that of protection to the property rights of the complainant.” In the case at bar the allegations of plaintiff’s bill show that its property rights will be injuriously affected if the proposed building to be erected by the defendant is not restrained, as such building, a wooden structure, twenty-four feet distant from plaintiff’s building, will most certainly increase the risk of fire to plaintiff’s property and add to the cost of insuring the same. The citations hereinbefore made of Hawaiian decisions are to show that the rule is established in this jurisdiction that a territorial officer may not do with territorial property as he pleases but must act within the law, and this principle is recognized in McCandless v. Pratt, supra, and in Wilder v. Pinkham, supra.
In my opinion the statutory provisions cited in Kentucky Institution for Education of Blind v. Louisville, 97 S. W. (Ky.) 402, 8 L. R. A. N. S. 553, distinguish that case from the case at bar. I think the principle upon which the decision in Pasadena School District v. City of Pasadena, 166 Cal. 7, is based, correct and applicable to the case at bar.
It appears to be conceded by the majority that the legislature of the Territory has the power to authorize munici*684palities to make building regulations and establish fire districts for that purpose. In my opinion the legislature in sub-section 6 of section 1554 R. L., in granting to municipalities the power to make fire regulations, intended that those regulations, when made, should be binding upon all persons whether they happen to hold a territorial office or not. I do not believe that the legislature in enacting the statute intended that a fire regulation, made for the purpose of preserving the property and lives of citizens, should be violated by the superintendent of public works or any other public officer. To permit public officers to violate the ordinance, would, to some extent, defeat the object and purpose of such fire regulations. The statute provides that when a fire district is established its limits shall not bé changed except by extension. This provision, as I read it, prohibits decreasing the area of the fire district after it has been established, and I think the legislature so intended. If certain property in it is eliminated because it happens to pass to the ownership of the government large portions of the area might so pass, thereby decreasing the area of the district and changing its limits without extending them. I do not understand that the legislature meant by the word “limits” the mere exterior boundaries of the fire district. If so, the municipality may create a fire district covering the business center where the risk to person and property from fires is great, and without changing the exterior boundaries cut out block after block until very little, except a small space just inside the exterior boundaries, would be left. To my mind that would violate the spirit of the statute. Under conditions and circumstances easily foreseen the rule announced in the majority opinion might lead to such result. This suggests to my mind the danger of assuming that the legislature did not intend the fire regulations, when made, should be binding upon the Territory. If the Territory may erect a wooden building *685within the fire limits of a municipality in violation of the law which binds everybody else, because it is exercising control of its own property, then it may store explosives and inflammable matter in and upon such property, thereby greatly increasing the danger to life, limb and property of the citizen.
Holding the fire regulations in question to be applicable to the property of the Territory and to the defendants does not prevent the use of its property by the Territory and does not prevent the erection of an armory according to plans and specifications regulated by the ordinances of the city of Hilo, which ordinances have been expressly authorized by the legislature.
In my opinion the reserved questions should be answered in the affirmative.